       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

ROBERT S. WOOD,                                     §
                                                    §
             Plaintiff,                             §
vs.                                                 §
                                                    §
CITY OF WARNER ROBINS, GEORGIA,                     §   Civil Action File No.:
                                                    §   5:19-cv-00319-TES
                                                    §
                                                    §
             Defendant.                             §
                                                    §


      PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD AMENDED
                          COMPLAINT

                               I. INTRODUCTION

       Plaintiffs respectfully move this Court for leave to file their First Amended

Complaint. A copy of the proposed Third Amended Complaint is attached as Exhibit

A.

             II. FACTUAL AND PROCEDURAL BACKGROUND

                                          1.

       Deputy Chief Wood is a career firefighter who joined the Warner Robins Fire

Department in 1982. He is fifty-seven (57) years old. He consistently performs, and

continues to this day to perform, the duties that are expected of him. He has never

received an annual employee evaluation rating of less than “above” in over twenty

years or less than “at” (performance that consistently meets the requirements of the
                                     Page 1 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 2 of 10



positions) throughout his thirty-eight (38) years with the Warner Robins Fire

Department. Plaintiff was Firefighter of the Year in 1989, and he has faithfully served

the citizens of Warner Robins for over thirty-eight (38) years.

                                              2.

      Unfortunately, his employer, supervisors and management believe, despite

Plaintiff’s consistent high performance, that he should retire from his position due to

his age. They have committed textbook and tortious violations of basic human

resource precepts and manufactured a pretext to attempt to force Plaintiff to resign

this position.

                                  The Instant Case

                                              3.

      Plaintiff Wood filed the instant case on March 9, 2018. At the time of filing,

Plaintiff was being harassed and pressured to retire because of his age. The Head of

Human Resources warned the Mayor of Warner Robins and the Chief of the Warner

Robins that they and their subordinates that they were violating age discrimination

laws. The city and fire department employees continue to violate federal and state laws

to force Mr. Wood to retire and leave.

      Subsequently, Mr. Wood filed his Complaint against the City and the Fire

Department and several employees of the City and Fire Department. Defendants

responded to the Complaint by filing a Motion to Dismiss for Failure to State a Claim.



                                         Page 2 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 3 of 10



      After the Motion was argued by both parties, the Court dismissed the individual

defendants because the claims of both individuals and the City were the same. In order

to make some of the claims arguably clearer to defendant, the Court ordered Plaintiff

to file an Amended Complaint. Plaintiff followed the Court’s Order and filed its

Second Amended Complaint which, among other changes, did not have individual

defendants.

      Defendant filed its Second Motion to Dismiss For Failure to State a Claim. In

the research Plaintiff conducted, Mr. Wood found that Defendant Warner Robins had

liability insurance which waived immunity for Defendant.

      The Mayor and Chief will be added to the Third Amended Complaint because

individuals can be sued for some of the claims if there is no immunity. For example,

the Mayor got possession of Mr. Wood’s Hipaa file and, without permission, made

them public even to the point of showing the HIPAA files to television and newspaper

reporters, which ran stories about Mr. Woods’ confidential records. The Fire Chief

told his subordinates to harass Plaintiff to force him to retire and leave the fire

department.

                     Nature of Proposed Amended Complaint

                                           4.

      Plaintiffs now seek leave to file their Third Amended Complaint. Plaintiffs'

Third Amended Complaint differs from their Second Amended Complaint in an attempt

to respond to Defendant’s Second Motion to Dismiss, which is part of Plaintiff’s case.
                                      Page 3 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 4 of 10



                             Additional State Law Claims

                                              5.

      Defendant relied heavily on the contention that it was protected by sovereign immunity

from many claims. Although Defendant knew that it was covered by liability insurance, it did

not reveal this to the Plaintiff or the Court. Plaintiff’s attorney asked for a copy of an insurance

policy, but was denied and told he had to wait until discovery. By that time, if Defendant had

no insurance existed, many claims would be dismissed due to immunity. However, Plaintiff

found that is insurance. Thus, Defendant does not have immunity. Plaintiff desires to go

forward with these claims.

                                  III.   ARGUMENT

      Under Federal Rule of Civil Procedure 15(a), a party may amend a pleading with

consent or leave of the court. Courts are instructed to "freely give leave [to amend a

pleading] when justice so requires." Fed. R. Civ. P. 15(a)(2); Johnson v. City of

Shelby, Miss., 135 S. Ct. 346, 347 (2014). While leave to amend is within the Court's

discretion, "[i]n the absence of any apparent or declared reason—such as undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, [or] futility of amendment... leave

sought should, as the rules require, be 'freely given."5 Foman v. Davis, 371 U.S. 178,

182(1962).



                                         Page 4 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 5 of 10



A.    Plaintiffs Have Not Unduly Delayed Their Request for Leave to Amend or
      Operate in Good Faith, and Have Not Previously Failed to Cure
      Deficiencies

      This is Plaintiffs' third request to amend their Complaint. The second amended

complaint was ordered by the Court. Plaintiffs have not unduly delayed the bringing

of the present motion. The issues the Third Amended Complaint have just come to

attention in the case, such as the Defendant having liability insurance. See Bryant v.

Dupree, 252 F.3d 1161, 1164 (11th Cir. 2001) (despite three-year pendency of

litigation, denial of motion for leave to amend without further evidence of prejudice or

bad faith was abuse of discretion).

B.    Leave to Amend will Not Prejudice Defendants

      Nor will Defendants be prejudiced if Plaintiffs are granted leave to amend

Plaintiff’s Complaint. Plaintiff’s request for leave would not serve to prolong

discovery, relitigate settled issues, or delay disposition of this case. See Maynard v. Bd

of Regents of the Div. of Univers. of Fla. Dep't. of Educ., 342 F.3d 1281, 1287 (11th

Cir. 2003) (upholding district court denial of motion for leave based on prejudice

where plaintiff sought leave to amend on the last day of extended discovery period);

Ray v. Equifax Info. Servs., LLC, 327 Fed. App'x 819, 822-23 (11th Cir. 2009)

(upholding denial of motion for leave where plaintiff sought leave two years after

close of discovery based on prejudice to opposing party).




                                        Page 5 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 6 of 10



1.    Pending Motion

      Plaintiffs' Amended Complaint should have no bearing on Plaintiffs' Pending

Motion for a partial dismissal of Plaintiff’s claims. In fact, the third amended complaint

will address some of Defendants’ issues.

C.    Justice Requires Leave to Amend

      Finally, leave to file Plaintiffs' First Amended Complaint is appropriate under

Rule 15. "[U]nless there is a substantial reason to deny leave to amend, the discretion

of the district court is not broad enough to permit denial." Thomas v. Town of Davie,

847 F.2d 771, 773 (11th Cir. 1988) (internal citation omitted).       "Ordinarily, if the

underlying facts or circumstances relied upon by a plaintiff may be a proper subject

of relief, leave to amend 'should be freely given.'" Hall v. United Ins. Co. of America,

367 F.3d 1255, 1262-63 (11th Cir. 2004) (internal citation omitted). Plaintiffs' First

Amended Complaint is substantially similar to their first Complaint, though introduces

three additional parties and two additional claims. Particularly in light of the liberal

standard set forth by Fed. R. Civ. P. 15(a)(2), "if the plaintiff has at least colorable

grounds for relief, justice does so require." S.S. Silberblatt, Inc. v. East Harlem Pilot

Block, 608 F.2d 28, 42 (2d Cir. 1979) (citing Foman, 371 U.S. at 182). Plaintiffs submit

that there is no substantial reason to deny their motion for leave to amend.

                              VI.     CONCLUSION

      Along with this motion, for the Court's reference, Plaintiff has attached as

“Exhibit A” a copy of Plaintiff’s Third Amended Complaint.
                                        Page 6 of 10
 Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 7 of 10




Respectfully submitted this 24th day of March 2020.

                                        s/ James E. Voyles
                                        James Everett Voyles
                                        Georgia Bar No. 729016
                                        The Voyles Law Firm, P.C.
                                        680 Village Trace, Suite 20D
                                        Marietta, Georgia 30067
                                        (770) 999-6700
                                        jvoyles@voyleslaw.com




                              Page 7 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 8 of 10




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), the undersigned counsel certifies that the

foregoing PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD

AMENDED COMPLAINT was prepared in Times New Roman, 14-point font, in

accordance with Local Rule 5.1(C).

      This 24th day of March 2020.

                                      THE VOYLES LAW FIRM, P.C.

                                      /s/ James E. Voyles
                                      James E. Voyles
                                      Georgia Bar No. 729016
                                      680 Village Trace, Suite 20D
                                      Marietta, Georgia 30067
                                      Telephone: (770) 999-6700
                                      Facsimile: (770) 999-6701
                                      Email: jvoyles@voyleslaw.com
                                      Attorney for Plaintiff




                                     Page 8 of 10
       Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 9 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

ROBERT S. WOOD,                                      §
                                                     §
             Plaintiff,                              §
vs.                                                  §
                                                     §
CITY OF WARNER ROBINS, GEORGIA,                      §   Civil Action File No.:
                                                     §   5:19-cv-00319-TES
                                                     §
                                                     §
             Defendant.                              §
                                                     §

                          CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of March 2020, I electronically filed the

foregoing PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD

AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system,

which will automatically send electronic notification of such filing to the following

counsel of record:

                                 Sharon P. Morgan
                                  Laura A. Denton
                      Elarbee, Thompson, Sapp & Wilson, LLP
                              229 Peachtree Street, NE
                               800 International Tower
                               Atlanta, Georgia 30303
                       Email: morgan@elarbeethompson.com
                       Email: denton@elarbeethompson.com
                              Attorneys for Defendants

      Respectfully submitted this the 24th day of March 2020.



                                      Page 9 of 10
Case 5:19-cv-00319-TES Document 32 Filed 03/24/20 Page 10 of 10




                            THE VOYLES LAW FIRM, P.C.

                            /s/ James E. Voyles
                            James E. Voyles
                            Georgia Bar No. 729016
                            680 Village Trace, Suite 20D
                            Marietta, Georgia 30067
                            Telephone: (770) 999-6700
                            Facsimile: (770) 999-6701
                            Email: jvoyles@voyleslaw.com
                            Attorney for Plaintiff




                          Page 10 of 10
